Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: January 25, 2007 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: January 25, 2007 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended November 30, 2006 Putnam New York Tax Exempt Income Fund Putnam Equity Income Fund Putnam Classic Equity Fund Putnam High Yield Advantage Fund Putnam Limited Duration Government Income Fund Putnam Investment Grade Municipal Trust Putnam New Jersey Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam Arizona Tax Exempt Income Fund Putnam Tax Free Health Care Fund Putnam Capital Appreciation Fund Putnam Ohio Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Florida Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund
